Court of Appeals
of the State of Georgia




                                        ATLANTA,__________________
                                                  July 25, 2014

The Court of Appeals hereby passes the following order:


A14A1951. CONNIE’S FLOWERS & CREATIVE EVENTS et al. v. STATE
    COURT MEMBERS OF DEKALB COUNTY et al.


      The appellant in this case failed to comply with the notice of docketing mailed by
this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing of an
enumeration of errors and brief within twenty days after the appeal was docketed. See
also Court of Appeals Rule 13. As of the date of this order, the appellant’s brief and
enumeration of errors still have not been filed. Accordingly, this appeal is deemed
abandoned and is hereby ORDERED dismissed. Court of Appeals Rules 7, 23 (a).




                                        Court of Appeals of the State of Georgia
                                                                         07/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.